 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Jasco Industries, Inc. and Local 348-S, United Food and Commercial Workers International Union, AFL±CIO, CLC. Case 29±CA±20029 November 29, 1996 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS BROWNING AND FOX Pursuant to a charge filed on May 30, 1996, the General Counsel of the National Labor Relations Board issued a complaint on July 18, 1996, alleging that the Respondent has violated Section 8(a)(5) and (1) of the National Labor Relations Act by refusing the 
tification in Case 29±RC±8535. (Official notice is taken of the ``record'' in the representation proceeding as defined in the Board's Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).) The Respondent filed an answer admitting in plaint. On October 28, 1996, the General Counsel filed a Motion for Summary Judgment. On October 29, 1996, 
the Board issued an order transferring the proceeding tion should not be granted. On November 15, 1996, the Respondent filed a response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment In its answer the Respondent admits its refusal to bargain, but takes the position that the Union should 
ing. All representation issues raised by the Respondent tation proceeding. The Respondent does not offer to viously unavailable evidence, nor does it allege any special circumstances that would require the Board to 
ceeding. We therefore find that the Respondent has not raised any representation issue that is properly litigable in this unfair labor practice proceeding. See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). Accordingly, we grant the Motion for Summary Judg-ment.1 On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a New York corporation, with an office and place of business in 

ufacture and sale of wood store displays. During the 


ations described above, purchased and received at its 

ued in excess of $50,000 directly from points located spondent is an employer engaged in commerce within 
the meaning of Section 2(6) and (7) of the Act and 

ing of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the election held March 1, 1996, the Union was certified on April 9, 1996, as the exclusive 
collective-bargaining representative of the employees in the following appropriate unit: All full-time and regular part-time production and 
ployer at its 42 Windsor Place, Central Islip, New fice clerical employees, guards and supervisors as defined by the Act. The Union continues to be the exclusive representative 
under Section 9(a) of the Act. B. Refusal to Bargain Since April 10, 1996, the Union has requested the stitutes an unlawful refusal to bargain in violation of Section 8(a)(5) and (1) of the Act. CONCLUSION OF LAW By refusing on and after April 10, 1996, to bargain with the Union as the exclusive collective-bargaining 
representative of employees in the appropriate unit, the Respondent has engaged in unfair labor practices af-1 Member Fox did not participate in the underlying representation 
ceeding warranting a hearing. 322 NLRB No. 100  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD fecting commerce within the meaning of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. REMEDY tion 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union, derstanding in a signed agreement. ices of their selected bargaining agent for the period 
spondent begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, Jasco Industries, Inc., Central Islip, New York, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Refusing to bargain with Local 348-S, United Food and Commercial Workers International Union, 
ative of the employees in the bargaining unit. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. sive representative of the employees in the following 
ment, and if an understanding is reached, embody the understanding in a signed agreement: All full-time and regular part-time production and ployer at its 42 Windsor Place, Central Islip, New fice clerical employees, guards and supervisors as defined by the Act. (b) Within 14 days after service by the Region, post at its facility in Central Islip, New York, copies of the attached notice marked ``Appendix.''2 Copies of the notice, on forms provided by the Regional Director for 
Region 29 after being signed by the Respondent's au-2 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.'' spondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps tices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these proceedings, the Respondent has gone out of ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current 
spondent at any time since May 30, 1996. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. November 29, 1996 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll Sarah M. Fox, Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT refuse to bargain with Local 348-S, United Food and Commercial Workers International 
Union, AFL±CIO, CLC, as the exclusive representative of the employees in the bargaining unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on 
terms and conditions of employment for our employees in the bargaining unit: All full-time and regular part-time production and 
maintenance employees employed by us at our 42  JASCO INDUSTRIES 3 Windsor Place, Central Islip, New York location, ployees, guards and supervisors as defined by the excluding all other employees, office clerical em-Act. JASCO INDUSTRIES, INC. 